NOTICE OF ALLOWANCE
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re claim 1. As a closest reference, NISHIKAWA (US 20190227141 A1) discloses (abstract) a distance measurement apparatus that calculates a distance based on carrier phase detection [0046], the distance measurement apparatus comprising: 
a calculation unit [0046, 0343] configured to calculate, based on phase information acquired by a first device 1 and a second device 2 at least one of which is movable, a distance between the first device and the second device, wherein the first device comprises 
a first reference signal source, 
a first transmitter/receiver [0017, 0043] configured to transmit three first carrier signals respectively having different frequencies and receive three second carrier signals respectively having same frequencies as the frequencies of the three first carrier signals using an output of the first reference signal source, in which a frequency between a lowest frequency and a highest frequency among the three frequencies is a frequency that deviates from an average value of the lowest frequency and the highest frequency.
NISHIKAWA fails to properly disclose:
a first receiving signal intensity measurement unit configured to measure a receiving signal intensity of each of the three second carrier signals, 
an estimation unit configured to estimate a receiving signal intensity of the frequency having the average value from at least one of respective three receiving signal intensities of the three first carrier signals and the respective three receiving signal intensities of the three second carrier signals, and 
a fading correction value calculation unit configured to calculate a fading correction value for the distance from the receiving signal intensity of the frequency having the average value, the receiving signal intensity of the lowest frequency, and the receiving signal intensity of the highest frequency, 
the second device comprises 
a second reference signal source configured to operate independently of the first reference signal source, and   
a second transmitter/receiver configured to transmit the three second carrier signals and receive the three first carrier signals using an output of the second reference signal source, and 
the calculation unit calculates the distance using a phase detection result obtained by receiving the three first carrier signals and the three second carrier signals while correcting the calculated distance using the fading correction value.  
	These critical limitations (emphasized) are clearly not disclosed or taught by the reference of NISHIKAWA or other references in the prior art, as combined in claim 1.
	For claim 6 the same reasoning applies given the similarity to claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354. The examiner can normally be reached M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CARLOS E. GARCIA
Primary Examiner
Art Unit 2683


/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        5/18/2022